Citation Nr: 1812826	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  14-38 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a right foot disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a right hand disability


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from March 1969 to February 1973, from March 1977 to July 1993, and from December 1980 to July 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a 
June 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

In January 2018, prior to the promulgation of a decision in the appeal, VA received notification that the Veteran wished to withdraw from appeal his application to reopen the claim for service connection for a right foot disability, as well as the claims for service connection for a right knee disability and a right hand disability


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to the issue of whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a right foot disability, have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (West 2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the appeal as to the issue of entitlement to service connection for a right knee disability have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (West 2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for withdrawal of the appeal as to the issue of entitlement to service connection for a right hand disability have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (West 2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal may be withdrawn by an appellant or his or her authorized representative as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  In January 2018 VA received a written, signed statement from the Veteran withdrawing his appeal in connection with his application to reopen the claim for service connection for a right foot disability, as well as the claims for service connection for a right knee disability and a right hand disability.  Thus, the Board does not have jurisdiction to review these appellate claims, and they are dismissed.

ORDER

The appeal regarding the application to reopen the claim for service connection for a right foot disability, is dismissed.

The appeal regarding the claim for service connection for a right knee disability is dismissed.

The appeal regarding the claim for service connection for a right hand disability is dismissed.



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


